Case 21-10474-MFW   Doc 317   Filed 04/22/21   Page 1 of 2
                                                                                             Case 21-10474-MFW                                        Doc 317                    Filed 04/22/21                                    Page 2 of 2
SPORTS                                                                                                                                                                                                                                                     USA TODAY ❚ THURSDAY, APRIL 8, 2021 ❚ 5C



FOR THE RECORD
All times ET                                                            Wednesday’s Games                                                 4:15 p.m.                                                                Liverpool vs. Real Madrid, 3 p.m.                                                     Thursday’s Games
                                                                        Minnesota 3, Detroit 2                                            Friday’s Games                                                           CONCACAF Champions League                                                             Real Esteli (Nicaragua) vs. Columbus , 8 p.m.
NHL                                                                     Boston 9, Tampa Bay 2                                             Washington at L.A. Dodgers, 4:10 p.m.                                                                                                                          Pantoja (DR) vs. Monterrey (Mexico), 10 p.m.
                                                                        Cleveland 4, Kansas City 2                                        Colorado at San Francisco, 4:35 p.m.                                     (Home teams listed first)                                                             Second leg
                                                                        Texas 2, Toronto 1                                                Philadelphia at Atlanta, 7:20 p.m.                                       FIRST ROUND                                                                           Tuesday, April 13
                                                                        L.A. Dodgers at Oakland                                           San Diego at Texas, 8:05 p.m.                                            First leg
East                                                                    Chicago White Sox at Seattle                                      Cincinnati at Arizona, 9:40 p.m.
                                                                                                                                                                                                                                                                                                         Atlanta United vs. Alajuelense (Costa Rica), 6 p.m.
                  GP     W     L       OT        Pts GF          GA
                                                                        Baltimore at N.Y. Yankees                                                                                                                  Tuesday’s Games                                                                       Portland vs. Marathon (Honduras), 8 p.m.
Washington        39     25   10       4         54 132          118                                                                                                                                               Marathon (Honduras) 2, Portland 2                                                     Cruz Azul (Mexico) vs. Arcahaie (Haiti), 10 p.m.
N.Y. Islanders    39     25   10       4         54 118          90     Thursday’s Games                                                                                                                           Atlanta United 1, Alajuelense (Costa Rica) 0                                          Wednesday, April 14
Pittsburgh        39     24   13        2        50 130          110    Boston (Rodríguez 0-0) at Baltimore (Harvey 0-0), 3:05            TENNIS                                                                   Arcahaie (Haiti) 0, Cruz Azul (Mexico) 0                                              Forge-Toronto winner vs. Leon (Mexico), 6 p.m.
Boston            36     20   10       6         46 102           91    Kansas City (Keller 0-0) at Chicago White Sox (Lynn
N.Y. Rangers      38     18   15       5         41 125          103    0-0), 4:10 p.m.                                                                                                                            Wednesday’s Games                                                                     America (Mexico) vs. Olimpia (Honduras), 8 p.m.
                                                                        Seattle (Gonzales 0-0) at Minnesota (Berríos 1-0), 4:10           WTA Volvo Car                                                            Saprissa (Costa Rica) vs. Philadelphia                                                Philadelphia vs. Saprissa (Costa Rica), 10 p.m.
Philadelphia      38     18   15       5         41 114          138
New Jersey        37     13   18       6         32 91           118    L.A. Angels (Canning 0-0) at Toronto (Stripling 0-1), 7:07        Family Circle Tennis Center                                              Leon (Mexico) vs. Forge-Toronto (Canada)                                              Wednesday, April 15
Buffalo           38      9   23       6         24 87           131    Oakland (Irvin 0-1) at Houston (Javier 0-0), 8:10 p.m.                                                                                     Olimpia (Honduras) vs. America (Mexico)                                               Columbus vs. Real Esteli (Nicaragua), 8 p.m.
                                                                                                                                          Charleston, S.C.                                                                                                                                               Monterrey (Mexico) vs. Pantoja (DR), 10 p.m.
Central                                                                 Friday’s Games                                                    Purse: $565,530
                  GP     W     L       OT        Pts GF GA              N.Y. Yankees at Tampa Bay, 3:10 p.m.
Florida           40     26   10        4        56 132 108             L.A. Angels at Toronto, 7:07 p.m.                                 Surface: Green clay
Carolina          38     26    9        3        55 125 94              Detroit at Cleveland, 7:10 p.m.                                   Singles - Round of 32
                                                                                                                                          Kurumi Nara, Japan, def. Whitney Osuigwe, United
Tampa Bay
Nashville
                  39
                  40
                         26
                         21
                              11
                              18
                                        2
                                        1
                                                 54 132 97
                                                 43 102 115
                                                                        San Diego at Texas, 8:05 p.m.
                                                                        Oakland at Houston, 8:10 p.m.                                     States, 6-1, 6-4; Paula Badosa, Spain, def. Belinda Ben-                 ODDS SPONSORED BY BETMGM.COM
Chicago           40     18   17        5        41 113 124                                                                               cic (5), Switzerland, 6-2, 6-7 (2), 6-1; Caty McNally, Unit-
Columbus          41     15   18        8        38 102 131             NATIONAL LEAGUE                                                   ed States, def. Anastasija Sevastova, Latvia, 7-6 (3), 2-6,
Dallas            37     13   14       10        36 100 99              East Division                                                     6-4; Ons Jabeur (12), Tunisia, def. Hailey Baptiste, Unit-
Detroit           41     13   22        6        32 90 128                                                  W        L        Pct   GB    ed States, 6-3, 6-3; Danka Kovinic, Montenegro, def.
                                                                        Philadelphia                        4        1      .800     —    Leylah Annie Fernandez, Canada, 6-4, 3-6, 6-3; Veronika
West                                                                                                                                      Kudermetova (15), Russia, def. Emma Navarro, United
                  GP     W     L       OT        Pts     GF      GA     New York                             1       1      .500    1½
Colorado          38     26    8       4         56     137       87    Washington                           1       1      .500    1½    States, 6-4, 6-4; Lauren Davis, United States, def. Sofia
Vegas             37     25   10        2        52     119      85     Atlanta                              1       4      .200     3    Kenin (2), United States, 4-6, 6-3, 6-4; Coco Gauff (14),
Minnesota         37     23   12        2        48     108      94     Miami                                1       4      .200     3    United States, def. Liudmila Samsonova, Russia, 4-6,
Arizona           39     19   15       5         43     107      118                                                                      6-1, 6-4; Alize Cornet, France, def. Elise Mertens (7), Bel-
                                                                        Central Division                                                  gium, 7-5, 6-3.                                                                                                   For the latest lines, picks and expert
St. Louis         38     16   16       6         38     104      124                                      W      L            Pct   GB
San Jose
Los Angeles
                  38
                  37
                         17
                         14
                              17
                              17
                                       4
                                       6
                                                 38
                                                 34
                                                        106
                                                        100
                                                                 127
                                                                 107
                                                                        Cincinnati                        5      1          .833     —    WTA Copa Colsanitas                                                                                               analysis, go to sportsbookwire.com
                                                                        Chicago                           3      2         .600     1½    Centro de Alto Rendimiento
Anaheim           40     12   21        7        31      92      131    St. Louis                         3      2         .600     1½
North                                                                   Milwaukee                         2      3         .400     2½    Bogota, Columbia
                  GP     W     L       OT        Pts     GF GA          Pittsburgh                         1     5           .167    4    Purse: $235,238                                                          Visit BetMGM.com for a risk-free ﬁrst bet up to $500.
Toronto           39     26   10       3         55     130 98          West Division                                                     Surface: Red clay                                                        Use bonus code ROAR
Winnipeg          39     23   13       3         49     125 107                                                W     L        Pct   GB    Singles - Round of 16
Edmonton          39     23   14        2        48     127 112         Los Angeles                            5     1       .833    —    Viktoriya Tomova, Bulgaria, def. Wang Yafan (8), China,
Montreal          35     17    9       9         43     114 96          San Diego                              4     2       .667     1   6-3, 6-3; Lara Arruabarrena, Spain, def. Jasmine Paolini
Vancouver         37     16   18       3         35     100 120                                                                           (6), Italy, 2-6, 6-4, 6-2; Sara Errani, Italy, def. Aliona Bol-                                 Pregame.com Line                                                                            NBA
                                                                        Arizona                                2     3      .400    2½
Calgary           40     16   21       3         35     103 124         San Francisco                          2     3      .400    2½    sova Zadoinov, Spain, 6-4, 6-4; Nuria Parrizas-Diaz,                                           Major League Baseball                                                                      Thursday
Ottawa            39     13   22       4         30     104 146         Colorado                                1    4      .200    3½    Spain, def. Arantxa Rus (3), Netherlands, 7-6 (4), 2-6,                                                                                                        Favorite                   Line       O/U                   Underdog
                                                                                                                                                                                                                                               Thursday
Tuesday’s Games                                                         Tuesday’s Games                                                   6-1; Stefanie Voegele, Switzerland, def. Zheng Saisai (1),                                                                                                     MIAMI                       9 (2041⁄2)                 LA Lakers
Buffalo 5, New Jersey 3                                                                                                                   China, 6-4, 6-1.                                                                                 National League                                               Cleveland                   2  (212)                   OKLA. CITY
                                                                        Washington 6, Atlanta 5                                                                                                                    Favorite                    Line            Underdog                   Line
N.Y. Islanders 1, Washington 0                                          Cincinnati 14, Pittsburgh 1                                                                                                                                                                                                      DALLAS                     OFF OFF                     Milwaukee
Columbus 4, Tampa Bay 2                                                                                                                                                                                            NEW YORK                    OFF              Miami                     OFF            LA CLIPPERS                 5   224                      Phoenix
Carolina 5, Florida 2
                                                                        St. Louis 4, Miami 2
                                                                        N.Y. Mets 8, Philadelphia 4
                                                                                                                                          SOCCER                                                                   Chicago                     -145         PITTSBURGH                   +135            UTAH                        7   231                      Portland
N.Y. Rangers 8, Pittsburgh 4                                                                                                                                                                                       COLORADO                    -117            Arizona                   +107
Boston 4, Philadelphia 2
                                                                        Milwaukee 4, Chicago Cubs 0                                                                                                                                                                                                      SACRAMENTO                  4   228                       Detroit
                                                                        L.A. Dodgers 5, Oakland 1                                                                                                                  Milwaukee                   -135           ST.;LOUIS                  +125            TORONTO                    OFF OFF                       Chicago
Nashville 3, Detroit 2, SO                                              San Diego 3, San Francisco 1                                      Champions League
Anaheim 5, San Jose 1                                                   Arizona 10, Colorado 8, 13 innings                                (Home teams listed first)                                                                          American League                                                              National Hockey League
Chicago 4, Dallas 2                                                                                                                       QUARTERFINALS                                                            Favorite                       Line           Underdog                 Line
Vancouver at Winnipeg, ppd                                              Wednesday’s Games                                                                                                                          Boston                        -170          BALTIMORE                 +158                                    Thursday
Wednesday’s Games                                                       Atlanta 7, Washington 6, 7 innings, 1st game                      First leg                                                                MINNESOTA                     -180            Seattle                 +165            Favorite                     Line         Underdog              Line
                                                                        Cincinnati 11, Pittsburgh 4                                       Tuesday’s Games                                                                                                                                                CAROLINA                    -145           Florida             +135
Edmonton at Ottawa                                                      Milwaukee at Chicago Cubs                                                                                                                  CHICAGO                       -170          Kansas City               +158
Montreal at Toronto                                                                                                                       Manchester City (England) 2, Borussia Dortmund 1                         TORONTO                       -105           LA Angels                -105            Tampa Bay                   -205        COLUMBUS               +185
                                                                        L.A. Dodgers at Oakland                                           Real Madrid (Spain) 3, Liverpool (England) 1                                                                                                                   MONTREAL                     OFF         Winnipeg               OFF
Colorado at Minnesota                                                   Atlanta at Washington, 2nd game                                                                                                            HOUSTON                       -161            Oakland                 +151
Vegas at St. Louis                                                      N.Y. Mets at Philadelphia                                         Wednesday’s Games                                                                                                                                              NY RANGERS                  -120         Pittsburgh            +110
Arizona at Los Angeles                                                  San Francisco at San Diego                                        Paris Saint-Germain 3, Bayern Munich (Germany) 2                                                                                                               WASHINGTON                  -120           Boston              +110
Thursday’s Games                                                                                                                          Chelsea (England) 2, Porto (Portugal) 0                                  Odds are subject to change. BetMGM.com                                                NY ISLANDERS                -165        Philadelphia           +155
                                                                        St. Louis at Miami                                                                                                                         does not offer lines for New Jersey-based
Boston at Washington, 7 p.m.                                            Arizona at Colorado                                               Second leg                                                                                                                                                     New Jersey                  -127          BUFFALO              +117
Edmonton at Ottawa, 7 p.m.                                                                                                                Tuesday, April 13                                                        college sports teams. Gannett may earn                                                Nashville                   -153          DETROIT              +143
Florida at Carolina, 7 p.m.
                                                                        Thursday’s Games                                                                                                                           revenue from audience referrals to bet-
                                                                        Miami (TBD) at N.Y. Mets (Walker 0-0), 1:10 p.m.                  Chelsea vs. Porto, 3 p.m.                                                                                                                                      Dallas                      -115          CHICAGO              +105
New Jersey at Buffalo, 7 p.m.                                           Cubs (Arrieta 1-0) at Pittsburgh (Anderson 0-1), 1:35             Paris Saint-Germain vs. Bayern Munich, 3 p.m.                            ting services. Newsrooms are indepen-                                                 OTTAWA                       OFF         Edmonton               OFF
Philadelphia at N.Y. Islanders, 7 p.m.                                  Arizona (Kelly 0-1) at Colorado (Gray 0-0), 3:10 p.m.             Wednesday, Apri 14                                                       dent of this relationship and there is no
Pittsburgh at N.Y. Rangers, 7 p.m.                                      Milwaukee (Burnes 0-1) at St. Louis (Wainwright 0-1),             Borussia Dortmund vs. Manchester City, 3 p.m.                            influence on news coverage.
Tampa Bay at Columbus, 7 p.m.
Winnipeg at Montreal, 7 p.m.
Nashville at Detroit, 7:30 p.m.
Dallas at Chicago, 8 p.m.
Vancouver at Calgary, 9 p.m.
Friday’s Games
N.Y. Rangers at N.Y. Islanders, 7 p.m.
Pittsburgh at New Jersey, 7 p.m.
Washington at Buffalo, 7 p.m.
Minnesota at St. Louis, 8 p.m.
Arizona at Vegas, 10 p.m.
Colorado at Anaheim, 10 p.m.
Los Angeles at San Jose, 10:30 p.m.
Saturday’s Games                                                                                                           NOTICES                                                                                         LEGAL NOTICE                                                                               LEGAL NOTICE
Boston at Philadelphia, 2 p.m.
Florida at Dallas, 2 p.m.                                                                                                                                                                                              IN THE UNITED STATES BANKRUPTCY COURT                                                       NOTICE OF SALE, BIDDING PROCEDURES,
Chicago at Columbus, 7 p.m.
                                                                                                                         LEGAL NOTICE                                                                                        FOR THE DISTRICT OF DELAWARE                                                          POTENTIAL AUCTION, AND SALE HEARING
Detroit at Carolina, 7 p.m.                                                                                                                                                             In re:                                                       Chapter 11                                                 PLEASE TAKE NOTICE that, on March 2, 2021
Ottawa at Toronto, 7 p.m.                                                                                                Legal Notice                                                   ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al., Case No. 21-10474 (MFW)                                                (the “Petition Date”), Paper Source, Inc. and its
Winnipeg at Montreal, 7 p.m.                                                                                                                                                                                              Debtors.1                  (Jointly Administered)                                    aﬃliate debtor (together, the“Debtors”) each ﬁled
Minnesota at St. Louis, 8 p.m.                                                          A federal court authorized this notice. This is not a solicitation from a lawyer                                                                             Ref. Docket No. 36 & 244                                  a voluntary petition for relief under chapter 11 of
Tampa Bay at Nashville, 8 p.m.                                                                                                                                                                                                                                                                                 title 11 of the United States Code (the“Bankruptcy
Edmonton at Calgary, 10 p.m.                                                            If You Were the Subject of an Automobile                                                                             NOTICE OF PROPOSED SALE OF ASSETS, STALKING HORSE APA,
                                                                                                                                                                                                                  BIDDING PROCEDURES, AUCTION, AND SALE HEARING
                                                                                                                                                                                                                                                                                                               Code”) in the United States Bankruptcy Court
Vancouver at Calgary, ppd                                                                                                                                                                                                                                                                                      for the Eastern District of Virginia (the “Court”),
Los Angeles at San Jose, 10:30 p.m.                                                      Crash Report A Proposed Class Action                                                             PLEASE TAKE NOTICE that the above-captioned debtors and debtors-in-possession (collectively, the                     commencing these chapter 11 cases (the “Chapter
                                                                                                                                                                                      “Debtors”) each ﬁled a voluntary petition for relief under chapter 11 of title 11 of the United States Code,             11 Cases”). The Debtors have obtained authority
                                                                                            Settlement May Affect Your Rights                                                         11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), on March 3, 2021 (the “Petition Date”), in the United                     to market their business and assets in accordance
NBA                                                                                              PARA UNA NOTIFICACION EN ESPANOL,
                                                                                                                                                                                      States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The Debtors are seeking
                                                                                                                                                                                      to sell (the “Sale”) all or substantially all of their assets (the “Assets”), free and clear of all Encumbrances
                                                                                                                                                                                                                                                                                                               with the sale and bid procedures and conduct an
                                                                                                                                                                                                                                                                                                               auction. The following deadlines apply:
                                                                                                 LLAMAR O VISITAR NUESTRO WEBSITE                                                     other than Assumed Liabilities and Permitted Encumbrances.2 In connection with the Sale, the Debtors have                   Bid Deadline: May 3, 2021 at 5:00 p.m.
EASTERN CONFERENCE                                                                     There is a Proposed Settlement in a class action lawsuit, Deloris Gaston,
                                                                                                                                                                                      entered into an Asset Purchase Agreement dated as of March 5, 2021 (the “Stalking Horse APA”) with                       (prevailing Eastern Time).
Atlantic                                                                                                                                                                              ALAMO Holdings, LLC, subject to the Debtors’ acceptance of higher or otherwise better oﬀers in accordance                   Auction: May 7, 2021 commencing at 10:00
                                       W          L        Pct    GB                   et al. v. LexisNexis Risk Solutions Inc., et al., No. 5:16-cv-00009-KBD-                       with the Bidding Procedures (as deﬁned below).                                                                           a.m. (prevailing Eastern Time).
Philadelphia                           35        16      .686      —                   DCK, in the United States District Court for the Western District of                               PLEASE TAKE FURTHER NOTICE that by order dated April 1, 2021 [Docket No. 244] (the “Bidding                             Sale Hearing: May 13, 2021, at 1:00 p.m.
Brooklyn                               35        16      .686      —                   North Carolina.                                                                                Procedures Order”), the Bankruptcy Court approved certain relief requested in the related motion [Docket                 (prevailing Eastern Time).
New York                               25        26      .490     10                                                                                                                  No. 36] (the “Bidding Procedures Motion”) and certain “Bidding Procedures”that govern the Sale. All                       Any persons interested in making an oﬀer to
Boston                                 25        26      .490     10
                                                                                       The Proposed Settlement affects a “Class”, or group, of                                        interested parties should carefully read the Bidding Procedures Order and the Bidding Procedures. Copies
                                                                                       people that may include you. This is just a summary of                                                                                                                                                                  purchase the Assets should contact the Debtors’
Toronto                                20        31      .392     15                                                                                                                  of the Bidding Procedures Motion, the Bidding Procedures Order, the Bidding Procedures and the Stalking                  investment banker as soon as possible: SSG Capital
                                                                                       your rights. To get complete information you should visit
Southeast                                                                              www.dppacrashreportsettlement.com or call 800-842-4612
                                                                                                                                                                                      Horse APA (which is attached to the Bidding Procedures Motion as Exhibit C) are available upon request to                Advisors, LLC, located at 300 Barr Harbor Drive,
                                       W          L       Pct     GB                                                                                                                  the Debtors’ claims and noticing agent, Epiq Corporate Restructuring, LLC, via telephone at 646-282-2400                 Suite 420, West Conshohocken, PA 19428 Attn:
Atlanta                                27        24     .529       —                   What Is the Case About? The people who ﬁled this lawsuit, the                                  or via email at AlamoDrafthouse@epiqglobal.com, and are available for download at https://dm.epiq11.                     Teresa Kohl (tkohl@ssgca.com) and J. Scott Victor
Charlotte                              25        24      .510       1                  Plaintiffs, claim that the Defendants disclosed automobile crash reports                       com/AlamoDrafthouse. A separate notice will be provided to counterparties to executory contracts and                     (jsvictor@ssgca.com).
Miami                                  26        25      .510       1                                                                                                                 unexpired leases with the Debtors that may be assumed and assigned in connection with the Sale. Any                       Additional details regarding the sales process
Washington                             17        32     .347       9                   to law ﬁrms, automotive repair shops and other third parties who used
                                                                                                                                                                                      interested bidder should contact Russell Mason (214-665-8622; rmason@HL.com) at Houlihan                                 can be found in the Bidding Procedures Order
Orlando                                17        33     .340      9½                   the reports for marketing and solicitation purposes without the Plaintiffs’                                                                                                                                             [D.I. 310]. Copies of the Sale Motion, the Bidding
                                                                                                                                                                                      Lokey Capital, Inc., the Debtors’ investment banking advisor.
Central                                                                                consent in violation of a federal law, the Driver’s Privacy Protection                         • The deadline (1) for the submission of Qualifying Bids, (2) for the Stalking Horse Purchaser and any                   Procedures, the Bidding Procedures Order,
                                   W             L       Pct      GB                   Act (“DPPA”). The companies that were sued, the Defendants, have not                               Qualifying Bidder to Designate Selected Purchased Contracts, and (3) for the Stalking Horse Purchaser and            the Stalking Horse Agreement and all other
Milwaukee                          32           18     .640         —                  admitted any wrongdoing but say they have agreed to the Settlement                                 any Qualifying Bidder to provide Adequate Assurance Information is April 22, 2021 at 5:00 p.m. (ET).                 documents ﬁled with the Court, are available
Indiana                            22           27     .449       9½                   only to avoid the risks and burdens of continued litigation.                                   • Any objections to the Sale or the relief requested in connection with the Sale (a“Sale Objection”), other              free of charge on the Debtors’ case information
Chicago                            21           28     .429      10½                                                                                                                      than a Contract Objection, which shall be governed by the Assumption and Assignment Procedures, must:                website, located at https://dm.epiq11.com/
Cleveland                          18           32     .360        14                  Who Is Involved? The Class includes all persons whose personal                                                                                                                                                          PaperSource, or can be requested by calling the
                                                                                       information (such as a driver identiﬁcation number, name, address, or                              (a) be in writing; (b) comply with the Bankruptcy Rules and the Local Rules; (c) set forth the speciﬁc basis
Detroit                            15           36     .294      17½                                                                                                                                                                                                                                           Debtors’claims and noticing agent, Epiq Corporate
                                                                                       phone number) was included in an automobile crash report prepared by                               for the Sale Objection; (d) be ﬁled with the Clerk of the Court, 824 N. Market Street, 3rd Floor,Wilmington,
                                                                                                                                                                                                                                                                                                               Restructuring, LLC, at 866-225-1105 (U.S. and
WESTERN CONFERENCE                                                                     a law enforcement agency and that report was available for purchase                                Delaware 19801 on or before 4:00 p.m. (ET) on April 22, 2021 (the “Sale Objection Deadline”),
                                                                                                                                                                                                                                                                                                               Canada) or 503-520-4491 (International).
                                                                                                                                                                                          and proof of service of such Sale Objection upon the Objection Notice Parties shall be ﬁled with the
Southwest                                                                              via an online service supported, owned or operated by or on behalf of                              Court as and when required by the Local Rules; and (e) be served upon the Objection Notice Parties. The               The deadline for ﬁling an objection to the Sale is
                                   W             L       Pct      GB                   PoliceReports.US, LLC or LexisNexis Claims Solutions Inc. at any                                                                                                                                                        May 7, 2021 at 4:00 P.M. prevailing Eastern
Dallas                             28           21      .571       —                                                                                                                      “Objection Notice Parties”are as follows: (i) proposed counsel to the Debtors, Young Conaway Stargatt
Memphis                            25           23      .521      2½
                                                                                       time from January 12, 2012, through and including the date the Court                               & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Matthew B.                   Time. Objections to the Sale or conduct of the
                                                                                       enters the Final Judgment.                                                                                                                                                                                              Auction, if any, must (i) be in writing and specify
San Antonio                        24           24     .500       3½                                                                                                                      Lunn, Esq. (mlunn@ycst.com) and Kenneth J. Enos, Esq. (kenos@ycst.com)); (ii) proposed counsel to the
New Orleans                        22           28     .440       6½                                                                                                                      oﬃcial committee of unsecured creditors, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th               the nature of such objection, (ii) comply with
                                                                                       The Court also decided that everyone who ﬁts the following description                                                                                                                                                  the Bankruptcy Code, the Bankruptcy Rules, the
Houston                            13           37     .260      15½                   is included in a Subclass within the Class: “All persons who: (i) are                              Floor, Wilmington DE, 19801, Attn: Bradford Sandler, Esq. (bsandler@pszjlaw.com) and Robert Feinstein,
                                                                                                                                                                                                                                                                                                               Local Bankruptcy Rules and all orders of the Court
Northwest                                                                              members of the Rule 23(b)(2) Settlement Class, and (ii) whose Crash                                Esq. (rfeinstein@pszjlaw.com); (iii) counsels to the Stalking Horse Purchaser and the Postpetition Lenders,
                                                                                                                                                                                                                                                                                                               entered in the Chapter 11 Cases, (iii) be ﬁled
                                   W             L        Pct     GB                   Report was prepared by the CMPD.” The Subclass is entitled to                                      (a) Ropes & Gray LLP, 1211 Avenue of the Americas, New York, New York 10036, Attn: Gregg M. Galardi                  with the Court by the Sale Objection Deadline
Utah                               38           12      .760        —                  additional rights under the Settlement Agreement.                                                  (gregg.galardi@ropesgray.com) and (b) Proskauer Rose LLP, One International Place, Boston, MA 02110,                 or Assumption and Assignment Objection
Denver                             32           18     .640         6                                                                                                                     Attn: Charles A. Dale (cdale@proskauer.com)); and (iv) the Oﬃce of the United States Trustee for the
Portland                           30           20     .600         8                  “CMPD” refers to the Charlotte-Mecklenburg Police Department in                                                                                                                                                         Deadline, as applicable, and (iv) be served upon
                                                                                                                                                                                          District of Delaware, 855 King Street, Suite 2207, Lockbox 35,Wilmington, Delaware 19801 (Attn:Timothy               the following parties: (i) counsel to the Debtors,
Oklahoma City                      20           30     .400        18                  North Carolina.                                                                                    J. Fox, Jr. (timothy.fox@usdoj.gov)).
Minnesota                          13           38      .255     25½                                                                                                                                                                                                                                           Willkie Farr & Gallagher LLP, 787 Seventh Avenue,
                                                                                       “Crash Report” means an automobile crash report prepared by a law                              • Any Counterparty that wishes to obtain Adequate Assurance Information regarding bidders that will                      New York, NY 10019, Attn: John C. Longmire
Pacific                                                                                enforcement agency.                                                                                or may participate at the Auction (deﬁned below) must notify the proposed counsel to the Debtors in                  (jlongmire@willkie.com) and James H. Burbage
                                       W          L       Pct     GB                                                                                                                      writing, c/o Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
Phoenix                                35        14      .714       —                  “Final Judgment” is the date when the Court issues an order ﬁnally                                                                                                                                                      (jburbage@willkie.com); (ii) counsel to the
                                                                                       approving the Settlement Agreement.                                                                Delaware 19801 (Attn: Betsy L. Feldman, Esq. (bfeldman@ycst.com) and Jared W. Kochenash, Esq.                        Stalking Horse Purchaser, Proskauer Rose LLP,
L.A. Clippers                          34        18     .654      2½                                                                                                                      (jkochenash@ycst.com)) (the “Request for Adequate Assurance”). The Request for Adequate
L.A. Lakers                            32        19     .627        4                  The Defendants are: PoliceReports.US, LLC, LexisNexis Risk                                                                                                                                                              Eleven Times Square, New York, NY 10036, Attn:
                                                                                                                                                                                          Assurance must include an e-mail and/or address to which a response to such information request can                  Charles A. Dale (CDale@proskauer.com) and David
Golden State                           24        27      .471      12                  Solutions Inc., LexisNexis Claims Solutions Inc., and LexisNexis                                   be sent.
Sacramento                             22        29      .431      14                                                                                                                                                                                                                                          M. Hillman (DHillman@proskauer.com); (iii) the
                                                                                       Coplogic Solutions Inc.                                                                        • An auction for the Assets, unless cancelled or adjourned in accordance with the Bidding Procedures                     Oﬃce of the United States Trustee for the Eastern
Tuesday’s Games                                                                        What Does the Settlement Provide? In the Settlement, the                                           Order, will be held on April 28, 2021 at 10:00 a.m. (ET) (the “Auction”), at the oﬃces of Young                      District of Virginia, Richmond Division, 701 East
Chicago 113, Indiana 97                                                                                                                                                                   Conaway Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801, or virtually via                       Broad Street, Suite 4304, Richmond, VA 23219,
Atlanta 123, New Orleans 107                                                           Defendants have agreed to change certain business practices regarding
                                                                                                                                                                                          telephone and/or video conference pursuant to information to be timely provided by the Debtors to the                Attn: Nicholas S. Herron (nicholas.s.herron@
Philadelphia 106, Boston 96                                                            the way they disclose Crash Reports. This is called injunctive relief.                             Auction Participants.                                                                                                usdoj.gov); (iv) proposed counsel to the Oﬃcial
L.A. Lakers 110, Toronto 101                                                           Except to the Named Plaintiffs, there will be no monetary recovery for                         • Unless adjourned in accordance with the Bidding Procedures Order, the Bankruptcy Court will conduct a                  Committee of Unsecured Creditors, Hahn &
Memphis 124, Miami 112                                                                 Class Members. However, if you would like to seek individual money                                 hearing (the“Sale Hearing”) to consider the Sale on May 3, 2021 at 11:30 a.m. (ET),                                  Hessen LLP, 488 Madison Avenue, New York, NY
Denver 134, Detroit 119                                                                damages under the DPPA, the Settlement still allows you to ﬁle a                                   PLEASE TAKE FURTHER NOTICE THAT IF A SALE OBJECTION IS NOT FILED AND SERVED ON OR                                    10022, Attn: Mark S. Indelicato (mindelicato@
L.A. Clippers 133, Portland 116                                                        lawsuit on your own in your own jurisdiction.                                                  BEFORE THE SALE OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES ORDER,                                      hahnhessen.com) and Janine M. Figueiredo
Golden State 122, Milwaukee 121                                                                                                                                                                                                                                                                                (jﬁgueiredo@hahnhessen.com); and (v) any
                                                                                       Who Represents Me? The Court has appointed attorneys to represent                              THE OBJECTING PARTY MAY BE BARRED FROM OBJECTING TO THE SALE AND BEING HEARD AT THE
Wednesday’s Games                                                                                                                                                                     SALE HEARING, AND THE BANKRUPTCY COURT MAY ENTER THE SALE ORDER WITHOUT FURTHER                                          Successful Bidder (if applicable).
Minnesota at Indiana                                                                   the Class. You will not have to pay any attorneys’ fees to these lawyers.
                                                                                       Class Counsel will request that the Court award attorneys’ fees and                            NOTICE TO SUCH PARTY.
Washington at Orlando                                                                                                                                                                 Dated: April 1, 2021, Wilmington, Delaware
New Orleans at Brooklyn                                                                expenses in an amount not to exceed $5.13 million to be paid by                                1
New York at Boston                                                                     the Defendants The two Named Plaintiffs will also ask the Court to                                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
Charlotte at Oklahoma City                                                             approve a payment of $10,000 as a service award to each of them. If                            identiﬁcation number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC
Dallas at Houston                                                                      you want to object to the Settlement you may hire your own attorney at                         (5717); Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments,
Memphis at Atlanta                                                                                                                                                                    Ltd. (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh,
San Antonio at Denver
                                                                                       your own expense if you wish to do so.                                                         LLC (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);                             Looking to
Utah at Phoenix                                                                        What Are My Legal Rights? If the Court approves the Proposed                                   Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092);
Thursday’s Games                                                                       Settlement, you will be bound by the Court’s decisions. You will not                           Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC                          grow your
Chicago at Toronto, 7:30 p.m.
L.A. Lakers at Miami, 7:30 p.m.
                                                                                       be able to sue the Settling Defendants for the claims that were made
                                                                                       in this lawsuit involving equitable relief (such as the injunctive relief
                                                                                                                                                                                      (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo
                                                                                                                                                                                      Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP,
                                                                                                                                                                                                                                                                                                                        business?
Cleveland at Oklahoma City, 8 p.m.                                                                                                                                                    LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I,
Milwaukee at Dallas, 9 p.m.
                                                                                       discussed above) or punitive damages. But, you will be able to sue for
                                                                                                                                                                                      LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786);                        We can help!
Detroit at Sacramento, 10 p.m.
                                                                                       either liquidated damages or actual money damages in an individual                                                                                                                                                        Call (800) 397-0070
                                                                                                                                                                                      Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908
Phoenix at L.A. Clippers, 10 p.m.                                                      lawsuit. For full information about the beneﬁts of the Settlement and                          Avenue B, Austin, Texas 78751.
Portland at Utah, 10 p.m.                                                              the rights you are giving up, please read the Notice of Proposed Class                         2
                                                                                                                                                                                         Capitalized terms used but not otherwise deﬁned herein shall have the meanings ascribed to such terms in
Friday’s Games                                                                         Action Settlement.                                                                             the Bidding Procedures Order (as deﬁned below).
Indiana at Orlando, 7 p.m.                                                             You can tell the Court if you do not like the Proposed Settlement.
Memphis at New York, 7:30 p.m.                                                         To object or comment, you must send a letter or an email message that
Minnesota at Boston, 7:30 p.m.                                                         is postmarked or received no later than, May 3, 2021, as outlined in the
Chicago at Atlanta, 8 p.m.
Philadelphia at New Orleans, 8 p.m.                                                    Notice of Proposed Class Action Settlement.
Charlotte at Milwaukee, 9 p.m.                                                         Will the Court Approve the Proposed Settlement? The Court
San Antonio at Denver, 9 p.m.                                                          will hold a Final Approval Hearing on, May 24, 2021 at 10:00 a.m.
Houston at L.A. Clippers, 10 p.m.                                                      to consider whether the Proposed Settlement is fair, reasonable, and




                                                                                                                                                                                                                                     r
Washington at Golden State, 10 p.m.
                                                                                       adequate. If comments or objections have been received, the Court will
Saturday’s Games



                                                                                                                                                                                                                                   u
Toronto at Cleveland, 7:30 p.m.
                                                                                       consider them at this time.




                                                                                                                                                                                                                                o
L.A. Lakers at Brooklyn, 8:30 p.m.




                                                                                                                                                                                                                               Y
                                                                                         For more information on the Proposed Settlement, and to get a
Philadelphia at Oklahoma City, 9 p.m.




                                                                                                                                                                                                                            t
                                                                                         copy of the Notice of Proposed Class Action Settlement, Call 800-
Sacramento at Utah, 9 p.m.




                                                                                                                                                                                                                          Ge E in
Detroit at Portland, 10 p.m.                                                           842-4612, Visit www.dppacrashreportsettlement.com, Or Write or
Houston at Golden State, 10 p.m.                                                         Send an Email Message to the DPPA Settlement Administrator,
Washington at Phoenix, 10 p.m.                                                                           Gaston v LexisNexis Risk Solutions
                                                                                                        PO Box 23680, Jacksonville, FL 32241
MLB                                                                                                 Email: info@dppacrashreportsettlement.com

AMERICAN LEAGUE
East Division



                                                                                                                                                                                                                          N A M        Y
                                                                                                                                                                                                                                      A
                                   W    L                Pct      GB




                                                                                                                                                                                                                                    D
Baltimore                          3    2              .600        —




                                                                                                                                                                                                                                  O
New York                           3    2              .600        —




                                                                                                                                                                                                                                T
Boston                             3    3              .500        ½
Toronto                            3    3              .500        ½

                                                                                                         Successful
                                                                                                                                                                                                                              A
Tampa Bay                          2    4               .333      1½




                                                                                                                                                                                                                           US
Central Division
                                   W        L            Pct      GB
Minnesota
Kansas City
Chicago
                                   4
                                   3
                                   3
                                            2
                                            2
                                            3
                                                        .667
                                                       .600
                                                       .500
                                                                   —
                                                                   ½
                                                                    1
                                                                                                       Advertisements
Detroit
Cleveland
West Division
                                   3
                                   2
                                            3
                                            3
                                                       .500
                                                       .400       1½
                                                                    1
                                                                                                         start with
Houston
Los Angeles
                                   W
                                   5
                                   4
                                        L
                                        1
                                        2
                                                         Pct
                                                        .833
                                                        .667
                                                                  GB
                                                                   —
                                                                    1
                                                                                                        USA TODAY
Texas
Seattle
Oakland
                                   3
                                   2
                                   0
                                        3
                                        3
                                        6
                                                       .500
                                                       .400
                                                       .000
                                                                   2
                                                                  2½
                                                                   5
                                                                                                        Marketplace
Tuesday’s Games
Detroit 4, Minnesota 3, 10 innings
Houston 4, L.A. Angels 2
N.Y. Yankees 7, Baltimore 2
Texas 7, Toronto 4
Boston 6, Tampa Bay 5, 12 innings
L.A. Dodgers 5, Oakland 1
                                                                                               1-800-397-0070                                                                                800-397-0070
Chicago White Sox 10, Seattle 4
